DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lovgren et al. (US 2011/0101806).
Regarding Claim 1, Lovgren discloses a drive device (13) comprising: a housing (14) having a first connecting portion (the first housing portion serves at the first connecting portion).
A drive portion (15) provided in the housing (see Fig. 5).
A spindle member (see [0028], disclosing that element 6 is a screw and nut arrangement) to rotate by driving of the drive portion (see [0032]).
A nut member (see [0028], disclosing that element 6 is a screw and nut arrangement) screwed with the spindle member (see [0032]).
A moving member (9) coupled to the nut member (see Fig. 6).
Wherein the drive device has a rotation regulating portion (5) which suppresses rotation of the nut member to move the nut member in an axial direction of the spindle member (see [0032]).
The moving member has a second connecting portion (see Fig. 6, showing a hole in the side of the moving member) connected to a second base body, and a fragile portion (3) to be broken by a predetermined force being weaker than a force required to break the nut member (see [0011]).
The fragile portion is formed such that the moving member is divided from the nut member in the axial direction when the fragile portion is broken (see Fig. 5).
The fragile portion is configured such that a fracture portion, with which the nut member is pressable by the moving member moving toward the drive portion, is formable when the fragile portion is broken (see Fig. 5).
While Lovgren does not explicitly disclose attaching a first connecting portion to a first base body, nor a second connecting portion to a second base body. However, one having ordinary skill in the art would have found it obvious to attach the drive device, in the form of a linear actuator, at the first connecting portion to an external first base body and the second connecting portion to an external second base body, to provide useful work for the device through being able to move the first and second bases relative to one another. 
Regarding Claim 2, Lovgren further discloses the drive device according to claim 1, wherein the moving member is substantially cylindrically shaped (see Fig. 5), and the fracture portion is substantially annular shaped (see Fig. 5).
Regarding Claims 3 and 4, Lovgren further discloses 3. (Previously Presented) The drive device according to claims 1 and 2 respectively, wherein the spindle member has a coming-off stopper portion (5) at a tip of the spindle member (see Fig. 5), and the moving member has an engaging portion (2) provided at a side of the tip of the spindle member with respect to the fragile portion (see Fig. 5), the engaging portion being engageable with the coming-off stopper portion (see Fig. 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658